Exhibit 12 CALCULATION OF RATIO OF EARNINGS TO FIXED CHARGES AND EARNINGS TO COMBINED FIXED CHARGES AND PREFERRED SHARE DISTRIBUTIONS (In Thousands, Except Ratios; Unaudited) Six Months Ended Fiscal Year Ended April 30, October 31, 2010 Earnings Income from continuing operations $ Add: Combined fixed charges and preferred distributions (see below) Less: (Income) loss noncontrolling interests – consolidated real estate entities 44 ) 40 26 ) Interest capitalized ) Preferred distributions ) Total earnings $ Fixed charges Interest expensed $ Interest capitalized 33 19 69 21 Total Fixed charges $ Preferred distributions Total Combined fixed charges and preferred distributions $ Ratio of earnings to fixed charges Ratio of earnings to combined fixed charges and preferred distributions
